Citation Nr: 9910567	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-04 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple keratoses 
of the face, arms, and hands, secondary to ionizing radiation 
exposure. 

2.  Entitlement to service connection for skin cancer 
secondary to ionizing radiation exposure.

3.  Entitlement to service connection for a lung nodule 
secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
July 1954 and from October 1954 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating determination of 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between 
keratoses and service, including exposure to radiation in 
service.

2.  There is no competent evidence of current skin cancer.  

3.  There is no competent evidence of a nexus between a lung 
nodule and service, including exposure to ionizing radiation 
in service.

4.  The veteran's participation in the Operation UPSHOT-
KNOTHOLE series of atmospheric nuclear tests has been 
confirmed and the service department estimated the doses from 
his exposure to ionizing radiation was .003 neutron and 3.10 
rem gamma (upper bound 3.4 rem gamma and neutron).


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
multiple keratoses of the face, arms, and hands, secondary to 
ionizing radiation as a residual of exposure to ionizing 
radiation is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for skin 
cancer as a residual of exposure to ionizing radiation is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for a lung 
nodule as a residual of exposure to ionizing radiation is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Defense Special Weapons Agency (DSWA, formerly the Defense 
Nuclear Agency (DNA)) has verified the veteran's participation 
in Operation UPSHOT-KNOTHOLE, conducted during 1953.  

It was estimated that the veteran's exposure was .003 neutron 
and 3.10 rem gamma (upper bound 3.4 rem gamma and neutron).  
The DSWA, in February 1995, provided an explanation of the 
methodology relied upon in reaching this determination.  

The available service medical records do not contain any 
complaints or findings referable to skin or lung problems.  

In May 1994, the veteran requested service connection for 
radiation exposure from atomic bomb testing, to include a 
spot on his lung and skin damage.  

VA outpatient treatment records received in conjunction with 
the veteran's claim demonstrate that at the time of a 
February 1992 examination, the veteran reported that he was 
in Nevada when they were testing atomic bombs.  The veteran 
indicated that the only problems that he had were with his 
skin.  He reported that he had previously had skin cancer 
burned off his neck.  Physical examination performed at that 
time revealed multiple keratotic lesions on exposed skin 
surfaces.  In April 1992, the veteran again reported that he 
had been exposed to atomic bomb testing in Nevada.  Physical 
examination revealed that the veteran had a lot of 
pigmentations on his arms and face and multiple small scaly -
probable hyperkeratotic- areas.  It was the examiner's 
impression that the veteran had hyperkeratotic skin lesions.  

In August 1992, the veteran had an X-ray performed on his 
chest, which revealed an upper lobe nodule probably due to 
granulomatous disease.  A September 1992 chest X-ray  also 
revealed a right upper lobe nodule.  

At the time of a January 1995 VA examination, the veteran 
again reported that he had been exposed to radiation from an 
atomic bomb while stationed in Nevada.  Physical examination 
revealed multiple superficial keratoses over all exposed 
areas, including the face, forearms, and hands.  The lungs 
were clear to auscultation and no rales were heard.  
Diagnoses of radiation exposure during atom bomb testing 
claimed by veteran, no documentary records of residual; 
multiple keratoses of face and exposed areas of arms and 
hands probably secondary to sun exposure; and a small nodule 
on the lung with no pulmonary complaints and clinically 
normal lungs, were rendered.  

At the time of a June 1996 hearing, the veteran reported that 
he had not had any type of skin problems prior to service.  
He indicated that four or five years after service he started 
having skin cancer.  The veteran also testified as to his 
involvement in Operation KNOTHOLE.  The veteran reported that 
he had had skin cancer taken off his neck and that he had had 
warts and other growths come up on his body.  He testified 
that the last time that he had had skin cancer removed was in 
1995.  The veteran further reported that he was being treated 
for actinic keratosis.  The veteran also indicated that he 
would attempt to supply the name of the physician who had 
originally taken skin cancer off his neck.  

On his October 1996 substantive appeal form, the veteran had 
M. K., M.D., write a note indicating that the treatments that 
the veteran was receiving were to keep actinic keratosis from 
progressing into invasive skin cancer.  

In June 1998, outpatient treatment records relating to the 
veteran were received from Dr. K.  These treatment records 
demonstrate that the veteran had multiple findings of actinic 
keratosis on numerous body parts.  There were no reports or 
findings of skin cancer.  

At the time of his February 1999 hearing before the 
undersigned Board Member, the veteran again described the 
conditions he encountered during atomic bomb testing.  He 
also noted that he had been receiving treatment from Dr. K. 
for actinic keratosis.  He noted that Dr. K. had told him 
that he had the first stages of cancer.  He further reported 
that he had never been told that his lung nodule on his lungs 
was cancerous.  The veteran also testified that he first 
began receiving treatment for a skin condition in the 1970's.  
He also testified that the physician who had removed the 
cancer from his neck, had died, and that there were no 
available records.  He further reported that no physician had 
ever given him an opinion that his skin problems were related 
to his exposure to radiation.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1998).

Service connection for a condition claimed as the result of 
exposure to ionizing radiation in service may be established 
in one of three different ways: (1) By demonstrating that the 
condition at issue is one of the 15 types of cancer that are 
presumptively service connected under 38 U.S.C. § 1112(c) and 
38 C.F.R. § 3.309 (1998); (2) by demonstrating direct service 
connection under 38 C.F.R. § 3.303(d) (1998), a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service," Combee v. Brown, 35 F.3d 
1039, 1043 (Fed. Cir. 1994), or (3) by demonstrating direct 
service connection under § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 
(1998), if the condition at issue is one of the "radiogenic 
diseases" listed by the Secretary in § 3.311(b); see Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  This third route is, 
then, actually just another way of showing direct service 
connection but with certain added assistance by the Secretary 
in developing the facts pertinent to the claim. See 38 C.F.R. 
§ 3.311(f) (requiring that service-connection determination 
after § 3.311 claim development be made under "generally 
applicable" VA adjudication provisions set forth in part 3 of 
title 38, Code of Federal Regulations). 

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

The threshold question that must be resolved with regard to 
the veteran's claims is whether he has presented evidence 
that they are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or is capable of substantiation.  
Epps.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§  3.307 or 3.309 and 
manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-05 (1998); see also Hilkert v. West, 12 
Vet. App. 145.



Multiple Keratoses of the Face, Arms, and Hands

The Board is of the opinion that the veteran has not 
presented evidence of a well-grounded claim of service 
connection for multiple keratoses of the face, arms, and 
hands.  

As noted above, service medical records are devoid of any 
complaints or findings of a skin disorder, including skin 
cancer.  While the veteran has testified that he had skin 
cancer removed from his neck 4 or 5 years after service, he 
is not qualified to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the veteran has 
reported that any records relating to that incident are not 
available for review.  The Board also notes that treatment 
records received from Dr. K. refer only to actinic keratoses.  
Actinic keratosis is not recognized as a disease presumed to 
be related to ionizing radiation.  Therefore the veteran 
would not be entitled to the presumptions of 38 U.S.C. § 
1112(c) or 38 C.F.R. § 3.311.  That is, the veteran could not 
establish that his claim is well grounded on the basis of the 
presumptions contained in those laws and regulations.

The veteran could not establish that his claim is well 
grounded on the third basis for establishing service 
connection for a radiogenic disease under the provisions of 
38 C.F.R. § 3.303(d).  There is no competent medical evidence 
of record that relates the veteran's multiple keratoses to 
his period of service or to his exposure to ionizing 
radiation.  

Skin Cancer

Skin cancer is a radiogenic disease under the provisions of 
38 C.F.R. § 3.311.  However, to take advantage of the 
presumptions contained in that regulation, the veteran must 
submit competent evidence that he currently has that disease.  
Hilkert v. West, 12 Vet. App. 145, 148 (1999).  While Dr. K. 
has indicated that actinic keratosis is a precursor to skin 
cancer, Dr. K. has not reported that the veteran has skin 
cancer.  The United States Court of Appeals for the Federal 
Circuit has held that the requirement for a showing of 
current disability in order to establish a well grounded 
claim, means that there must be competent evidence of the 
claimed disability at the date of claim.  Earlier findings do 
not suffice to show current disability.  Gilpin v. West, 155 
F.3d 1355 (Fed. Cir. 1998).  Skin cancer has not been shown 
at any time.  In the absence of current evidence of the 
claimed disability, the claim is not well grounded and must 
be denied.


Lung Nodule

As noted above, service medical records are devoid of any 
complaints or findings of a lung nodule.  The first reported 
findings of a lung nodule did not occur until many years 
after service.  While the veteran has testified that he 
believes that his lung nodule is related to exposure to 
ionizing radiation, he is not qualified to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also notes that a benign lung nodule is not 
recognized as a disease presumed to be related to ionizing 
radiation under 38 U.S.C. § 1112(c) or 38 C.F.R. § 3.311.  
Moreover, there has been no competent medical evidence 
submitted relating the veteran's lung nodule to his period of 
service or to his exposure to ionizing radiation.  Although 
there is competent evidence that the veteran currently has a 
lung nodule, there is no competent evidence of a nexus 
between the lung nodule and service, including radiation 
exposure in service.


ORDER

Service connection for multiple keratoses of the face, arms, 
and hands, secondary to ionizing radiation exposure is 
denied.

Service connection for skin cancer is denied.

Service connection for a lung nodule secondary to ionizing 
radiation exposure is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

